Citation Nr: 1729785	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-17 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a nail disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Navy from October 1996 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which in pertinent part, denied service connection for onychodystrophy.  

A review of the record indicates that the Veteran has also reported diagnoses of other nail conditions, including onychodystrophy and onychomicosis.  Accordingly, the Board will broaden the Veteran's claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009) and consider whether the Veteran is entitled to service connection for a nail disorder.

In April 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development, and the case has now been returned for appellate consideration.


FINDING OF FACT
                                         
The Veteran does not have a nail disorder that is etiologically related to his active duty military service.


CONCLUSION OF LAW

The criteria for service connection for a nail disorder are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Legal Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In this case, the Veteran contends that he has a nail disorder that is etiologically related to his active military service.  See August 2008 and June 2009 Statements in Support of Claim.

Turning to the evidence of record, the Board notes that the Veteran's service treatment records (STRs) show treatment for tinea pedis, but are silent for any diagnosis of, treatment for, or complaints of a nail disorder or any related symptomatology.

VA medical treatment records show that the Veteran was diagnosed with onychomycosis during a VA consultation on May 12, 2008, and then with onychodystrophy (dystrophic toenails) at a VA podiatry consultation on May 16, 2008.  Following the podiatry consultation, the Veteran had his nails debrided and was given clotrimazole.  He declined Lamisil oral therapy and was discharged from the clinic.  Subsequent VA treatment notes list onychomycosis as an active problem only through August 2008.  Thereafter, oxychomycosis is mentioned several times as part of the Veteran's medical history.

In connection with this claim, the Veteran was afforded a VA examination in December 2016.  The Veteran reported discoloration of the toenail and fingernail beds starting 15-20 years ago but denied ever being evaluated or treated for the condition.  He denied any pain or discomfort but did report using an over-the-counter spray in the past.  The examiner observed no scarring, nor any systemic manifestations associated with the condition.  The examiner observed that the Veteran's toenail beds were hypertrophic and discolored and that his fingernail beds were of a mild dark color.  The examiner noted that the Veteran was not currently being followed or evaluated for his discolored nails, and had not sought treatment or evaluation since he was diagnosed with and treated for the condition in 2008.  The examiner noted a diagnosis of onchodystrophy with a date of diagnosis of July 16, 2008.  The examiner concluded that it is less likely than not that the Veteran's nail condition is related to service, given the lack of documentation in the Veteran's STRs and the fact that he did not seek evaluation or treatment until 2008.

The Board acknowledges that the absence of documented treatment in service or thereafter is not fatal to a service connection claim, and that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  However, in this case, the preponderance of the evidence weighs against finding an in-service incurrence or a nexus between the Veteran's nail disorders and his active military service.  As previously discussed, the Veteran's STRs are silent for complaints of or treatment for any nail conditions or related symptomatology.  Moreover, the Veteran did not seek treatment for his nail condition until 2008, almost two years after discharge from active service.  Finally, while the Veteran has been accorded ample opportunity to present competent evidence in support of his claim, he has failed to do so.  See 38 U.S.C.A. § 5107 (a). 


The Board acknowledges that a veteran is competent to report symptoms observed through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to provide an opinion regarding etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). 

Ultimately, the Board finds the VA examiner's opinion to be the most probative evidence of record as to the nature and etiology of the Veteran's nail disorders.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the expert's knowledge and skill in analyzing the data, and the medical conclusion the expert reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  In this case, the examiner who performed the Veteran's December 2016 VA examination reviewed the Veteran's claims file, examined the Veteran in person, and relied on his medical training, skill, and accepted medical principles in reaching a conclusion that is consistent with the evidence of record and supported by a detailed rationale.   

Therefore, based on the foregoing, the Board finds that the competent medical evidence as a whole establishes that the Veteran's nail disorders are not etiologically related to service.  Therefore, entitlement to service connection is not warranted.



ORDER

Entitlement to service connection for a nail disorder is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


